DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant claims divisional priority to U.S. Patent Application No. 14/451322, now Patent No. 10,121,116, filed on 8/4/2014, which claims priority to provisional U.S. Patent Application No. 62/003,508, filed on 05/27/2014.

Information Disclosure Statement
The IDSs submitted on 9/24/2018 was previously considered. 

Status of Claims
Applicant’s amended claims, filed 3/31/2021, have been entered. Claims 6 and 15 have been amended. Claims 11-14 have been cancelled. Claims 1-5 were previously withdrawn. Claims 1-10 and 15-18 are currently pending in this application and claims 6-10 and 15-18 have been examined.

Interview
Attempts were made by the Examiner to contact the attorney of record by phone, but the Examiner was unable to make contact with the attorney. Examiner invites the representative of this application to contact the Examiner to schedule an interview to expedite prosecution of this application. 

Allowable Subject Matter
As indicated in the Office Action mailed 11/20/2020, claims 6-10 and 15-18 would be allowable if rewritten to overcome the claim rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 101 set forth in this Office Action. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 has been amended from previously depending from claim 14 (of which claim 14 has been cancelled and the limitations of claim 14 have been amended into independent claim 6) to recite “The system of claim 1”, however claim 1 has been withdrawn and is directed to an “end-user device”. Therefore is unclear if amended claim 15 depends from the “end-user device” of withdrawn claim 1 or the “system” of claim 6.  For purposes of compact prosecution, Examiner will examine the limitation to read as “The system of claim [[1]]6”. Claims 16-18 inherit the deficiencies noted in claim 15. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 and 15-18 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 6-10 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 6-10 and 15-18 are directed to systems (see MPEP 2106.03). 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 6 (representative) recites the abstract idea of “product and staffing level recommendations based on collected metrics data”.
	Specifically, claim 6 (representative) recites “…storing event data in correlation with customer experience data collected by one or more objects… collect from the one or more objects… metrics data for a plurality of virtual or physical retail stores associated with a plurality of contact centers, wherein the… metrics data includes interaction data collected from interactions between a customer and a website associated with the particular retail store; store the collected… metrics data…; perform… analytics of the collected metrics data for identifying a product or service; modify, based on the… analytics, a prior service or product to be offered by a particular retail store of the physical retail stores, with the identified service or product; push the modified service or product for display… at the particular retail store; …generate benchmark data based on the collected… metrics data; determine, for the particular retail store, performance of the retail store based on the benchmark data; and output 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 6 recites the abstract idea of “product and staffing level recommendations based on collected metrics data, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in representative claim 6 are certain methods of organizing human activity because the system displays an identified product/service based on collected metrics data at a retail store and provides staffing level recommendations for handling customers related to the displayed product/service. Product and staffing level recommendations based on collected metrics data is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, representative claim 6 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 6 includes additional elements such as a “data store”, one or more objects “stored in the data store”, a “processor” coupled to the data store, a “memory” storing “instructions “ executed by the processor, a “data communication network”, “real-time” metrics data, an “electronic device”, and “dynamically” 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “product and staffing level recommendations based on collected metrics data” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claim 6 is ineligible.

Dependent claim(s) 7, 16, and 18 further recite the additional element(s) of an “application”, an “apparatus”, and a “scanner”. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 7, 16, and 18 are ineligible.


Response to Arguments
Applicant’s arguments filed 3/31/2021, with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive. 
Applicant first argues the claims as a whole are not directed to the abstract idea of “product and staffing level recommendations based on collected metrics data” and instead all of the limitations of claim 6 are directed to “solving the problem of how to staff a retail store with adequate levels for handling customers by the particular store related to an identified service or product for the store.” Examiner respectfully disagrees. As an initial matter, Examiner notes that the argued concept of claim 6 being directed to “solving the problem of how to staff a retail store with adequate levels for handling customers by the particular store related to an identified service or product for the store” is itself an abstract idea, which is encompassed in the stated abstract idea of “product and staffing level recommendations based on collected metrics data”. As explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas. According to the 2019 PEG, the question of whether a claim is “directed to” a judicial exception in Step 2A is now evaluated using a two-prong inquiry. Prong One asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a method of organizing human activity in a claim means that the claim “recites” a judicial exception (see October 2019 Update: Subject Matter Eligibility). Additionally, the 2019 PEG instructs examiners to refer to the groupings of abstract ideas enumerated in Section I of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes) in order to identify abstract ideas. As noted above and in the previous office action, the claims recite the abstract idea of “product and staffing level recommendations based on collected metrics data”. This is an abstract idea because it is a concept of an advertising, marketing or sales activities or behaviors, which makes it a method of organizing human 
Applicant next argues the amended claims are patent eligible because they do not seek to tie up the abstract idea. Examiner respectfully disagrees. As recited in the above rejection, in Step 2A – Prong Two, the claims were analyzed to identify whether there were any additional elements recited in the claim beyond the judicial exception(s) and evaluated those additional elements to determine whether they integrate the exception into a practical application of the exception. The 2019 PEG defines the phrase “integration into a practical application of the exception” to require the additional element(s) or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claim 6 recited additional elements such as a “data store”, one or more objects “stored in the data store”, a “processor” coupled to the data store, a “memory” storing “instructions “ executed by the processor, a “data communication network”, “real-time” metrics data, an “electronic device”, and “dynamically” generating benchmark data. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology (see MPEP 2106.04(a)(I)). While Applicant argues the combination of the various elements that are claimed in the present claims provide a particular, practical application of Bascom, Examiner disagrees. Unlike the claimed invention in Bascom, the additional elements of Applicant’s claims do not pertain to an “improvement” to the functioning of a computer or to another technology (see MPEP 2106.04(a) and 2106.05(a)). In Bascom the inventive concept provided improvement in internet technology by the non-conventional and non-generic arrangement of known, conventional pieces. Specifically, the Federal Circuit identified that the Bascom patent describes how the claims particular arrangement of elements is a technical improvement over prior art ways of filtering such content, and was therefore considered an improvement to an existing technological process. The instant claims are not directed to improving “the existing technological process” requiring the generic components to operate in an unconventional manner to achieve an improvement in computer functionality or requiring the non-conventional and non-generic arrangement of known, conventional pieces to improve a technical process. As currently recited, the instant claims are directed to improving the argued business task of “solving the problem of how to staff a retail store with adequate levels for handling customers by the particular store related to an identified service or product for the store”, or more simply providing “product and staffing level recommendations based on collected metrics data” (i.e., the abstract idea). Therefore, the instant claims are unlike the claims in Bascom and the Examiner maintains the claims do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, Applicant argues the collection of “real-time metrics data for a plurality of virtual or physical retail stores associated with a plurality of contact centers, wherein the real-time metrics data includes interaction data collected from interactions between a customer and a website” in the data store and the processor using this information to output staffing levels for a particular retail store, and using benchmark data from other similar retail stores is above and beyond applying the abstract ideas to a technological environment and are not incidental or nominal additions to the claim. Examiner respectfully disagrees. These arguments are directed to the improvement of the abstract idea and are 



Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	Reference A of the Notice of References Cited Swierz, III et al., discloses staff management software that can track work related data other than availability to recommend a subset of individuals from the set of individuals to satisfy the request for services. 

	Reference U of the Notice of References Cited “Know What Your Customers Want Before They Do” discloses replicating the “personal touch” of a neighbored salesman using tracked and stored information about the user, including website tracking, to provide the user with a real-time customized recommendation at the right moment, at the right price, and in the right channel including in person engagements. 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625